           Entered on Docket October 8, 2020

                                                     Below is a Memorandum Decision of
                                                     the Court.
1

2                                                       _____________________
                                                        Mary Jo Heston
3                                                       U.S. Bankruptcy Judge
                                                        (Dated as of Entered on Docket date above)
4

5

6    __________________________________________________________________
7                              UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF WASHINGTON AT TACOMA
8
       In re:
9
                                                                          Case No. 12-45274
10
       JAN W SCHMALENBERG and
       BARBARA A SCHMALENBERG,
11
                                    Debtors.
12
       JAN W SCHMALENBERG and BARBARA                                  Adversary No. 20-04001
13     SCHMALENBERG,

14                                  Plaintiffs,             MEMORANDUM DECISION ON CROSS-
                                                            MOTIONS FOR SUMMARY JUDGMENT
15
                v.
16
       SUNWEST BANK, a banking corporation
17     under the laws of the State of California, and
       TIMBERLAND BANK, a banking corporation
18     under the laws of the State of Washington,

19                                  Defendants.

20
                                               I. INTRODUCTION
21
                On September 17, 2020, the Court heard the Motion for Partial Summary Judgment for
22

23    Sunwest Bank to Disgorge Undisclosed Preconfirmation Excess Fees and Charges filed by

24    Jan and Barbara Schmalenberg ("Schmalenbergs," "Debtors" and/or "Plaintiffs"), and

25    Sunwest Bank's ("Sunwest") Motion for Summary Judgment seeking dismissal of the




      MEMORANDUM DECISION ON CROSS-
      MOTIONS FOR SUMMARY JUDGMENT - 1
       Case 20-04001-MJH Doc 97 Filed 10/08/20               Ent. 10/08/20 15:15:30           Pg. 1 of 28
1    Schmalenbergs' First Amended Complaint with prejudice. The Court took the matters under
2    advisement. Based on the evidence, arguments of counsel, and pleadings submitted, the
3
     Court makes the following findings of fact and conclusions of law.1
4
                                             II. FINDINGS OF FACT
5
     A.     Evidentiary Issues.
6
            As a preliminary matter, both parties requested in their responsive pleadings that
7
     documents filed in support of the other party's respective motions be stricken.                         The
8
     Schmalenbergs sought to strike the email thread attached as Exhibit 1 to the Donahue Decl.,
9

10
     ECF No. 71.       Sunwest sought to strike the report prepared by Richard Peterson, CPA,

11   attached as Exhibit D to Schmalenberg's Supp. Decl., ECF No. 89 ("Peterson Report").

12   Neither party filed a separate motion to strike. The Court, however, heard argument on both

13   requests at the September 17, 2020 hearing and rendered oral rulings, which the Court

14   incorporates herein.
15
            1.      Peterson Report.
16
            Jan Schmalenberg describes Peterson in his supplemental declaration as a "forensic
17
     accounting expert." Schmalenberg Supp. Decl. 2:10, ECF No. 89. Sunwest moved to strike
18
     the Peterson Report arguing that it should not be considered on the cross-motions for
19
     summary judgment because Peterson does not qualify as an expert and his report does not
20
     qualify as an expert report. Sunwest cites to Fed. R. Evid. 702 and the U.S. Supreme Court
21
     decision of Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1993). The Court
22

23   agrees with Sunwest.

24

25
     1
       Both parties have consented to entry of final orders or judgments by the bankruptcy court in this adversary
     proceeding. See Local Rules W.D. Wash. Bankr. 7012-1(a) and (c); 28 U.S.C. § 157 and § 1334(b).


     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 2
      Case 20-04001-MJH Doc 97 Filed 10/08/20                  Ent. 10/08/20 15:15:30        Pg. 2 of 28
1           As indicated by the Court at the hearing and for the additional reasons stated by the
2    Court on the record, the Schmalenbergs have failed to establish that the Peterson Report
3
     should be considered under Fed. R. Evid. 702. According to Rule 702, a witness who is
4
     qualified as an expert may testify in the form of an opinion or otherwise if: (a) the expert's
5
     scientific, technical, or other specialized knowledge will help the trier of fact to understand the
6
     evidence or to determine a fact in issue, (b) the testimony is based on sufficient facts or data;
7
     (c) the testimony is the product of reliable principles and methods; and (d) the expert has
8
     reliably applied the principles or methods to the facts of the case.
9

10
            The Peterson Report is very brief and provides little information regarding the

11   information Peterson relied upon and methods he used to form his opinion. In addition, no

12   foundation was provided as to his qualifications as an expert, although it is likely that this

13   foundation could be established for purposes of trial if necessary. For purposes of summary

14   judgment, however, as already ruled by the Court at the hearing, the Schmalenbergs have
15
     failed to establish that he is qualified as an expert and that his opinion will assist the Court in
16
     understanding the evidence or in determining any facts at issue.
17
            2.     Settlement Emails.
18
            In support of their Motion for Summary Judgment, Sunwest attached to their legal
19
     counsel Terry Donahue's Declaration an email string from April 14—May 14, 2015, concerning
20
     settlement negotiations with Mr. Donahue and the Schmalenbergs' two legal counsel at that
21
     time, Ben Ellison and Noel Shillito. Donahue Decl. Ex. 1, ECF No. 71. In their pleadings and
22

23   at the September 17, 2020 hearing, the Schmalenbergs requested the Court exclude this

24   evidence under Fed. R. Evid. 408 as statements made during compromise negotiations

25   offered "to prove or disprove the validity or amount of a disputed claim[.]" Fed. R. Evid.




     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 3
      Case 20-04001-MJH Doc 97 Filed 10/08/20             Ent. 10/08/20 15:15:30     Pg. 3 of 28
1    408(a). The Schmalenbergs argued that the emails do not reflect an integrated and mutual
2    agreement, but if the Court determined they did, Sunwest should be held to its terms. In its
3
     pleadings, Sunwest in turn argued that the emails were offered for "another purpose" under
4
     Fed. R. Evid. 408(b): (1) to show that the Schmalenbergs were aware that Sunwest was
5
     seeking to collect accrued interest and the dollar amounts Sunwest considered owing; and (2)
6
     to show that the Schmalenbergs were aware these amounts were not part of the ongoing
7
     bankruptcy payments but were to be collected at the end of the loans. At the hearing, the
8
     Schmalenbergs acknowledged exceptions permitting admission of evidence under Fed. R.
9

10
     Evid. 408(b).

11         An unaccepted settlement offer ordinarily is not admissible evidence to show either the

12   existence or amount of liability. Cheyenne River Sioux Tribe v. United States, 806 F.2d 1046,

13   1050 (Fed. Cir. 1986); Fed. R. Evid. 408(a). Fed. R. Evid. 408(b), however, provides that

14   such evidence is admissible for "another purpose," such as "negating a contention of undue
15
     delay[.]" The court has "broad discretion" as to whether to admit such evidence and should
16
     weigh the need for the evidence against the possibility of discouraging future settlement
17
     negotiations. Trebor Sportwear Co. v. The Ltd. Stores, Inc., 865 F.2d 506, 511 (2d Cir. 1989).
18
           Sunwest argued that the emails were admissible to negate the Schmalenbergs'
19
     argument of undue delay in providing the preconfirmation accrued interest amounts, citing
20
     PRL USA Holdings, Inc. v. U.S. Polo Ass'n, Inc., 520 F.3d 109, 114—15 (2d Cir. 2008), and to
21
     prove estoppel, citing Bankcard Am., Inc. v. Universal Bancard Sys., Inc., 203 F.3d 477, 484
22

23   (7th Cir. 2000). The Court agrees and thus ruled that the emails, while not admissible for

24   purposes of establishing the amount of the accrued interest, were admissible for the other

25




     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 4
      Case 20-04001-MJH Doc 97 Filed 10/08/20          Ent. 10/08/20 15:15:30    Pg. 4 of 28
1    purposes articulated by Sunwest—that the Schmalenbergs were aware of the fact of accrued
2    interest and that this interest would be collected at the end of the loans.
3
            3.     January 26, 2015 Schmalenberg Note.
4
            In support of their Motion for Partial Summary Judgment and opposition to Sunwest's
5
     cross-motion, the Schmalenbergs rely on a note or an email dated January 26, 2015,
6
     allegedly sent from Mr. Schmalenberg to "Peter Lofgrin [sic]," instructing Mr. Lofgren to
7
     provide him any "costs/charges/present value” prior to any renewal of the secured notes
8
     ("Note"). Schmalenberg Decl. Ex. B, ECF No. 67; Schmalenberg Supp. Decl. Ex. B, ECF No.
9

10
     89. Sunwest disputes the admissibility of this evidence because the Schmalenbergs have not

11   authenticated it. Specifically, the Note shows no hallmarks of an actual correspondence to

12   another individual or entity—no to/from line; no email header; and no indication it was sent to

13   Sunwest. Sunwest's Mot. Summ. J. 16:15—18, ECF No. 69. Sunwest represents that it has

14   no record of this correspondence. Sunwest's Mot. Summ. J. 17:3—4, ECF No. 69.
15
            A trial court can only consider admissible evidence in ruling on a motion for summary
16
     judgment. Fed. R. Civ. P. 56(e).       "The requirement of authentication . . . as a condition
17
     precedent to admissibility is satisfied by evidence sufficient to support a finding that the matter
18
     in question is what its proponent claims." Fed. R. Evid. 901(a); Giulio v. BV CenterCal, LLC,
19
     815 F.Supp.2d 1162, 1168—69 (D. Or. 2011). Evidence that is not properly authenticated will
20
     not be considered by the court when reviewing a motion for summary judgment. Orr v. Bank
21
     of America, NT & SA, 285 F.3d 764, 773 (9th Cir. 2002).
22

23          The parties did not raise this issue at the September 17, 2020 hearing. Based on the

24   record before it, the Court finds that the Note has not been properly authenticated for the

25   reasons articulated by Sunwest and thus is not admissible for purposes of the cross-motions




     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 5
      Case 20-04001-MJH Doc 97 Filed 10/08/20             Ent. 10/08/20 15:15:30     Pg. 5 of 28
1    for summary judgment. Additionally, for reasons set forth in this Memorandum Decision, even
2    if the Court admitted this evidence, it would have no effect on the resolution of the cross-
3
     motions before it.
4
     B.     Undisputed Facts.
5
            The material facts relevant to the Court's decision are undisputed.         Below is a
6
     chronology of the key dates and events in this case.
7
            July 30, 2012: The Schmalenbergs file a voluntary chapter 11 bankruptcy petition
8
     listing 36 outstanding loans with various commercial banks including 9 obligations to Westside
9

10
     Community Bank ("Westside").

11          December 31, 2012: Westside files Claim No. 12-1 ("Claim No. 12") in the amount of

12   $1,028,124.33, of which $836,412.34 is designated as secured and $191,711.99 as

13   unsecured.

14          January 11, 2013: The FDIC is named as receiver for Westside. Sunwest acquires all
15
     of Westside's contractual rights from the FDIC, including the Schmalenbergs' loans. The loan
16
     agreements contractually obligated the Schmalenbergs to pay attorneys' fees and late fees.
17
     The three promissory notes contained substantially identical provisions expressly allowing the
18
     lender to include a 5% late fee on any unpaid balances (and default interest of 15%). The
19
     loan documents further provided that the "Lender may delay or forgo enforcing any of its rights
20
     or remedies under this Note without losing them." Haden Decl. 2:25—26 & Ex 1, ECF No. 70.
21
            September 29, 2014: The Court enters an Order Confirming Second Amended
22

23   Chapter 11 Plan Dated August 26, 2013 ("Confirmed Plan" and "Confirmation Order"). ECF

24   No. 446 (Bankr. Case No. 12-45274). The Confirmation Order amends the earlier filed plan

25   dated August 26, 2013 and addresses each of Sunwest's secured claims: Class II-M




     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 6
      Case 20-04001-MJH Doc 97 Filed 10/08/20           Ent. 10/08/20 15:15:30   Pg. 6 of 28
1    designated as loan no. xxxx-4103, Class II-I designated as loan no. xxxx-4012, and Class II-L
2    designated as loan no. xxxx-5393, which is an obligation of JS&MH, LLC. For each of these
3
     secured claims, the Confirmation Order provides that "the loan will be extended for a term for
4
     five (5) years from October 2013 through the end of September 2018, at 6%, with principal
5
     and interest payments based upon a 25 year amortization." Conf. Order 6:5—6, 15—16 and
6
     7:1—2, ECF No. 446. For the Class II-M and Class II-I loans, the Confirmation Order further
7
     states that "Sunwest shall provide a current payoff providing outstanding principal, interest,
8
     default interest, fees and costs." Conf. Order 6:8—9, 22—23. The Confirmation Order also
9

10
     includes a reservation of rights for the Schmalenbergs to pursue an offset for the unsecured

11   loan with Sunwest. Conf. Order 7:19—23, ECF No. 446.

12         November 14, 2014: The Schmalenbergs execute a Change in Terms Agreement for

13   the Class II claims memorializing the principal and interest only payments set forth in the

14   Confirmed Plan and indicating the final payoff will include all accrued interest not yet paid. No
15
     additional legal fees are disclosed.     Each Change in Terms Agreement has a "Cross-
16
     Collateralization" clause, as well as a "Continuing Validity" clause providing: "Except as
17
     expressly changed by this Agreement, the terms of the original obligation or obligations,
18
     including all agreements evidenced or securing the obligation(s), remain unchanged and in full
19
     force and effect." Haden Decl. Ex. 3, ECF No. 70; Ellison Decl. Ex. A, ECF No. 65.
20
           Peter Lofgren, Sunwest's Vice President and special creditors officer until October 23,
21
     2016, prepares an Interoffice Memo ("Memo") to Glenn Chesire, Senior Vice President,
22

23   indicating that there are fees, interest, and legal expenses the court has indicated Sunwest

24   has a right to collect on the three Schmalenberg loans. The Memo further states that based

25   on the confirmed bankruptcy plan, the Schmalenbergs will begin making "P&I" payments on




     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 7
      Case 20-04001-MJH Doc 97 Filed 10/08/20            Ent. 10/08/20 15:15:30    Pg. 7 of 28
1    all notes, and the past due interest and fees will be added to the end of the notes for collection
2    at maturity. Haden Decl. Ex. 4, ECF No. 70; Ellison Decl. Ex. D, ECF No. 65.
3
            November 28, 2014: Article VI, paragraph B of the Schmalenbergs' Confirmed Plan
4
     requires that an objection to claim be filed within 60 days of confirmation, or 60 days after a
5
     deficiency claim is filed, whichever is later. This period expired on November 28, 2014 and no
6
     objection to Sunwest's Claim No. 12 was filed.
7
            December 31, 2014: The Schmalenbergs' bankruptcy case is closed.
8
            January 29, 2015: Mr. Lofgren prepares Demand Statements for the Class II loans.
9

10
     Ellison Supp. Decl. Ex. 1 and Ex. 2 70:12—15, ECF No. 90. For the Class II-L loan xxxx-

11   5393, the Demand Statement lists a total to pay in full of $68,263.13, including interest as of

12   01/29/15 of $7,602.34; reconveyance fee of $75.00; demand fee of $30.00; and late charges

13   of $353.32. It does not include any amounts for attorneys' fees.

14          For the Class II-I loan xxxx-4012, the Demand Statement lists a total to pay in full of
15
     $642,909.55, including interest as of 01/29/15 of $70,755.12; reconveyance fee of $150.00;
16
     demand fee of $30.00; late charges of $11,564.85; title charges of $190.65; legal fees of
17
     $1,495.00; and appraisal fee of $750.00.
18
            For the Class II-M loan xxxx-4103, the Demand Statement lists a total to pay in full of
19
     $242,727.19, including interest as of 01/29/15 of $16,714.07; reconveyance fee of $75.00;
20
     and demand fee of $30.00. It does not include any amounts for attorneys' fees.
21
            April 14—May 14, 2015: Parties engage in settlement negotiations regarding the
22

23   amounts owing for the Class II-I loan xxxx-4012 and Class II-M loan xxxx-4103, including the

24   amounts of accrued interest that will be owed upon maturity of the loans. Donahue Decl. Ex.

25   1, ECF No. 71.




     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 8
      Case 20-04001-MJH Doc 97 Filed 10/08/20            Ent. 10/08/20 15:15:30     Pg. 8 of 28
1            July 16, 2015: The Schmalenbergs' bankruptcy case is reopened to pursue the
2    Debtors' Motion to Set-Off, Recoup, or Equitably Disallow Claim No. 12.
3
             September 17, 2015: The Court enters a Memorandum Decision and Order Denying
4
     Debtors' Objection to Claim No. 12. ECF Nos. 499 and 500 (Bankr. Case No. 12-45274).
5
             October 1, 2015: The Schmalenbergs file a Motion for Reconsideration of Court's
6
     September 17, 2015 Memorandum Decision.
7
             January 27, 2016: The Court enters a Memorandum Decision and Order Denying Alter
8
     Ego Theory in Support of Debtors' Objection to Claim No. 12. ECF Nos. 536 and 537 (Bankr.
9

10
     Case No. 12-45274).

11           July 12, 2016: Letter from Sunwest's counsel to Schmalenbergs' counsel stating:

12           Sunwest Bank has approached Mr. Schmalenberg about addressing the
             outstanding attorneys' fees and costs as part of its secured claim. Mr.
13           Schmalenberg appears to be unwilling to discuss such. If that issue cannot be
             resolved, I am reviewing the matter for purpose of a default and my additional
14           fees will be added to the outstanding amount owing.
15
     Haden Decl. Ex. 6, ECF No. 70; Donahue Decl. Ex. 2, ECF No. 71.
16
             September 29, 2016: The Confirmed Plan required that unsecured claims be paid in
17
     full two years from the date of confirmation. Conf. Plan Art. V.B.6, ECF No. 446 (Bankr. Case
18
     No. 12-45274). This period expired September 29, 2016, and the unsecured debt was not
19
     paid.
20
             December 5, 2016: The Schmalenbergs' bankruptcy case is re-closed.
21
             December 21, 2016: Ticor Title Company sends a Payoff Request to Sunwest Bank
22

23   for the Class II-M loan xxxx-4103. Schmalenberg Supp. Decl. Ex. A, ECF No. 89.

24           December 29, 2016: Sunwest prepares a Demand Statement for the Class II-M loan

25   xxxx-4103, listing a total to pay in full of $237,104.68, including interest to 12/30/2016 of




     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 9
      Case 20-04001-MJH Doc 97 Filed 10/08/20          Ent. 10/08/20 15:15:30   Pg. 9 of 28
1    $725.00; "interest waived payoff as of 4/29/15" of $4,231.98; reconveyance fee of $75.00; and
2    demand fee of $30.00. The Demand Statement specifies that the payoff figures are subject to
3
     final verification by Noteholders.   It does not include any amounts for attorneys' fees.
4
     Schmalenberg Supp. Decl. Ex. C, ECF No. 89.
5
           August 3, 2017: The Schmalenbergs file another Motion to Reopen Chapter 11 Case
6
     to resolve a dispute with Heritage Bank.
7
           October 2, 2017: Letter from Sunwest's counsel to the Schmalenbergs' counsel
8
     providing "notice of event of default as required by Paragraph J" of the Confirmed Plan
9

10
     regarding the Class VI general unsecured claims. Haden Decl. Ex. 7, ECF No. 70.

11         October 4, 2017: Letter from Sunwest's counsel to the Schmalenbergs' counsel

12   providing "notice of event of default as required by Paragraph J" of the Confirmed Plan for

13   failure to make payments on the Class II-L loan held by JS MH Properties, LLC. Haden Decl.

14   Ex. 8, ECF No. 70.
15
           November 7, 2017: Sunwest prepares a complaint against the Schmalenbergs that is
16
     filed in Pierce County Superior Court (Unsecured Claims Lawsuit) under case number 17-2-
17
     13696-0 for failure to make payments on the Class VI general unsecured claims as required
18
     by the Confirmed Plan and the Confirmation Order. Haden Decl. Ex. 9, ECF No. 70.
19
           January 11, 2018: In response to the Schmalenbergs' request for a final payoff figure
20
     for all three Class II secured claims, Sunwest provides Demand Statements for each loan.
21
     The legal fees in the Demand Statements total $91,156.75. Haden Decl. Ex. 12, ECF No. 70.
22

23         January 24, 2018: Sunwest issues another set of Demand Statements for each of the

24   Class II secured claims to Chicago Title Company of Washington. These statements also set

25   forth $91,156.75 in total legal fees. Haden Decl. Ex. 13, ECF No. 70.




     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 10
     Case 20-04001-MJH Doc 97 Filed 10/08/20           Ent. 10/08/20 15:15:30   Pg. 10 of 28
1          For the Class II-I loan xxxx-4012, the Demand Statement lists a total to pay in full of
2    $569,441.75, including the following:
3
           Principal Balance                                                     $457,828.28
4
           Interest to 2/1/18                                                    $1,363.52
           Title Charges                                                         $190.65
5          Interest Waived Added to Payoff as of 4/29/15                         $20,050.73
           Legal Fees                                                            $1,495.00
6          Appraisal Reimbursement-credit GL 9300068                             $750.00
           Demand Fee                                                            $30.00
7          Late Charges Waived and put to payoff charges per renewal             $5,699.21
           Reconveyance Fee                                                      $75.00
8          Legal Expenses -collect at payoff and credit GL 8700056               $51,959.36
9
           For the Class II-M loan xxxx-4103, the Demand Statement lists a total to pay in full of
10
     $264,627.75, including the following:
11
           Principal Balance                                                     $226,764.08
12         Interest to 2/1/18                                                    $783.19
           Interest waived added to payoff as of 4/29/15                         $4,231.98
13         Reconveyance Fee                                                      $75.00
           Demand Fee                                                            $30.00
14         Legal Expense Fee                                                     $32,743.50
15
           For the Class II-L loan xxxx-5393, the Demand Statement lists a total to pay in full of
16
     $71,001.23, including the following:
17
           Principal Balance                                                     $53,756.46
18         Interest to 2/1/18                                                    $132.55
           Late Charge                                                           $676.20
19         Late Fee Deferred to end of loan per court                            $334.00
           Demand Fee                                                            $30.00
20         Reconveyance Fee                                                      $75.00
           Interest Waived Added to payoff per renewal of 11/14/14               $9,543.13
21         Legal Fee                                                             $6,453.89
22
           January 25, 2018: Email from Debtor Jan Schmalenberg to Michael Haden
23
     acknowledging receipt of the Demand Statements and stating that they "are about $150K
24
     more than expected for all three." Debtor further states that "we will ask the Court to resolve
25




     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 11
     Case 20-04001-MJH Doc 97 Filed 10/08/20           Ent. 10/08/20 15:15:30     Pg. 11 of 28
1    these issues, so when they are really due, they can be financed." Haden Decl. Ex. 14, ECF
2    No. 70.
3
            March 6, 2018: The Schmalenbergs resolve the Unsecured Claims Lawsuit by
4
     executing a Forbearance Agreement and Confession of Judgment, pursuant to which
5
     Sunwest agreed to forbear from taking collection efforts on the unsecured loans until August
6
     31, 2018.2 Haden Decl. Exs. 10 and 11, ECF No. 70.
7
            April 17, 2018: The parties stipulate to dismissal of the Unsecured Claims Lawsuit with
8
     prejudice by agreed order. Donahue Decl. Ex. 3, ECF No. 71.
9

10
            May 2, 2018: The Schmalenbergs pay off the secured Class II-M loan by wire transfer

11   in the amount of $263,378.58. Pursuant to the Loan Payoff Statement dated May 2, 2018, the

12   payoff amount includes "INTEREST WAIVED ADDED TO PAYOFF AS OF 04/29/15" of

13   $4,231.98 and a "LEGAL EXPENSE FEE" of $32,743.50. Haden Decl. Ex. 16, ECF No. 70.

14   The Schmalenbergs did not reserve any rights as to the amounts paid. Sunwest released its
15
     liens in the collateral securing the obligation. Haden Decl. 13:24—25, ECF No. 70.
16
            May 25, 2018: Letter from the Schmalenbergs' counsel to Sunwest's counsel raising
17
     concerns about the amount of the legal fees and other charges set forth in the January 24,
18
     2018 Demand Statements. Haden Decl. Ex. 17, ECF No. 70.
19
            June 1, 2018: Response from Sunwest's counsel to the Schmalenbergs' counsel
20
     challenging the Schmalenbergs' statement that such fees were "unexpected" and setting forth
21
     Sunwest's explanation as to why the fees and other charges were permissible, including
22

23   directing counsel to the loan documents and Confirmation Order. Donahue Decl. Ex. 5, ECF

24   No. 71.

25
     2
      The Forbearance Agreement lists August 31, 2018, while the Confession of Judgment lists both August 30 and
     August 31, 2018, as the forbearance date.


     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 12
     Case 20-04001-MJH Doc 97 Filed 10/08/20                  Ent. 10/08/20 15:15:30       Pg. 12 of 28
1          July 19, 2018: The Schmalenbergs file a Complaint for Declaratory Relief and
2    Damages in Pierce County Superior Court Case No. 18-2-09929-9 ("Declaratory Action"),
3
     seeking nearly identical relief to what is being sought in the current adversary proceeding.
4
     Haden Decl. Ex. 19, ECF No. 70.
5
           August 24, 2018: Sunwest provides Demand Statements for the two remaining
6
     secured loans identified as Class II-I xxxx-4012 and Class II-L xxxx-5393. These Demand
7
     Statements contain deferred interest, late charges, and attorneys' fees and costs in the final
8
     payoff amounts. For the Class II-I loan xxxx-4012, the total payoff is $563,335.11, with the
9

10
     same amounts in the January 24, 2018 Demand Statement except for the following:

11         Principal Balance                                              $481,432.22
           Interest to August 31, 2018                                    $1,265.94
12         Recording of Reconveyance                                      $127.00
           Recording of Assignment of Lease and Rent Release              $130.00
13         Recording of Hazardous Release                                 $130.00

14         For the Class II-L loan xxxx-5393, the total payoff is $70,205.34, with the same
15
     amounts in the January 24, 2018 Demand Statement except for removal of the $75
16
     reconveyance fee and changes to the following:
17
           Principal Balance                                              $52,911.19
18         Interest to August 31, 2018                                    $121.69
           Late Charges                                                   $811.44
19
     Haden Decl. Ex. 20, ECF No. 70.
20
           August 29, 2018: The Schmalenbergs voluntarily dismiss the Declaratory Action.
21
     Haden Decl. 15, ECF No. 70; Donahue Decl. 6, ECF No. 71.
22

23         August 31, 2018: The Schmalenbergs wire transfer Sunwest the payoff on the Class

24   II-I and Class II-L loans. The total payoff on the Class II-I loan xxxx-4012 is $563,572.53,

25   including legal fees, accrued interest, and late charges. The total payoff on the Class II-L loan




     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 13
     Case 20-04001-MJH Doc 97 Filed 10/08/20            Ent. 10/08/20 15:15:30    Pg. 13 of 28
1    xxxx-5393 is $70,248.84, including legal fees, default interest, and late charges. Haden Decl.
2    Ex. 20, ECF No. 70. The Schmalenbergs do not reserve any rights as to the amounts paid.
3
     Sunwest releases its collateral securing the loans. Haden Decl. 16:1—3, ECF No. 70.
4
           December 10, 2019: The Schmalenbergs' bankruptcy case is re-opened to hear the
5
     Schmalenbergs' motion for entry of a chapter 11 discharge.
6
           December 23, 2019: The Schmalenbergs’ counsel files a letter requesting the Court
7
     keep their case open after the discharge is entered in order to pursue an adversary
8
     proceeding to recoup inflated pay-off amounts made to creditors. ECF No. 598 (Bankr. Case
9

10
     No. 12-45274). Sunwest files a letter in opposition. ECF No. 599 (Bankr. Case No. 12-

11   45274).

12         January 21, 2020: The Schmalenbergs file the current adversary proceeding alleging

13   one cause of action for breach of contract and damages.

14         January 20, 2020: Defendants Sunwest and Timberland Bank each file an Answer,
15
     Defenses, Affirmative Defenses and Counterclaims.
16
           January 22, 2020: The Court enters a Stipulated Order Re Entry of Discharge between
17
     Sunwest and the Schmalenbergs, granting the Debtors’ discharge and ordering that “any
18
     determination or award of an entitlement to attorneys’ fees and costs awarded in any
19
     subsequent action filed by Debtors, in favor of Sunwest Bank or Timberland Bank, whether
20
     arising out of a prepetition contract or otherwise, are excepted from said discharge.” ECF No.
21
     607 (Bankr. Case No. 12-45274).
22

23         January 30, 2020: The Schmalenbergs’ bankruptcy case is re-closed.

24         April 28, 2020: Sunwest files a Motion for Judgment on the Pleadings, seeking

25   dismissal of the Schmalenbergs’ complaint with prejudice.




     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 14
     Case 20-04001-MJH Doc 97 Filed 10/08/20           Ent. 10/08/20 15:15:30   Pg. 14 of 28
1          May 26, 2020: The Court enters stipulated order dismissing Timberland Bank with
2    prejudice.
3
           May 28, 2020: The Court converts Sunwest's motion to dismiss into a motion for
4
     summary judgment to be heard after the parties have an opportunity to conduct limited
5
     discovery, the Schmalenbergs have an opportunity to seek to amend their complaint, and both
6
     parties have an opportunity to file new summary judgment pleadings and/or motions.
7
           June 1, 2020: The Schmalenbergs file a motion to amend complaint.
8
           July 1, 2020: After an objection by Sunwest and a contested hearing on June 25,
9

10
     2020, the Court enters an order granting the Schmalenbergs' motion to amend complaint.

11   ECF No. 58. The Schmalenbergs file a First Amended Complaint ("FAC") the same day. In

12   the FAC, the Schmalenbergs assert one cause of action for "estoppel/waiver or breach of

13   contract and breach of the plan of reorganization."

14         July 15, 2020: Sunwest files an Amended Answer, Defenses, Affirmative Defenses
15
     and Counterclaims.
16
           August 6, 2020: The Schmalenbergs file a motion for partial summary judgment
17
     regarding preconfirmation fees and charges and requesting the Court require Sunwest
18
     disgorge the disputed preconfirmation fees and charges.
19
           August 11, 2020: The Schmalenbergs file an Answer to Sunwest’s Amended
20
     Counterclaims.
21
           August 19, 2020: Sunwest files a motion for summary judgment, seeking to dismiss
22

23   the FAC with prejudice.

24         September 17, 2020: The Court hears argument on the parties' cross-motions for

25   summary judgment and takes the matter under advisement.




     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 15
     Case 20-04001-MJH Doc 97 Filed 10/08/20               Ent. 10/08/20 15:15:30   Pg. 15 of 28
1                            III. DISCUSSION AND CONCLUSIONS OF LAW
2    A.     Introduction.
3
            The party seeking summary judgment bears the burden of demonstrating that there are
4
     no genuine issues of material fact and that the movant is entitled to judgment as a matter of
5
     law. Fed. R. Civ. P. 56(a), made applicable by Fed. R. Bankr. P. 7056;3 Celotex Corp. v.
6
     Catrett, 477 U.S. 317, 322—23, 106 S. Ct. 2548 (1986).                Summary judgment should be
7
     granted if, after taking all reasonable factual inferences in the nonmoving party's favor, the
8
     court finds that no reasonable jury could find for the nonmoving party. Anderson v. Liberty
9

10
     Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct. 2505 (1986). The responding party must present

11   affirmative evidence in order to defeat a properly supported motion for summary judgment.

12   The responding party may not rest upon mere allegations or denials of his pleadings, but must

13   set forth specific facts showing that there is a genuine issue for trial. Liberty Lobby, 477 U.S.

14   at 256.
15
            "'[W]hen simultaneous cross-motions for summary judgment on the same claim are
16
     before the court, the court must consider the appropriate evidentiary material identified and
17
     submitted in support of both motions, and in opposition to both motions, before ruling on each
18
     of them.'" Tulalip Tribes of Wash. v. Washington, 783 F.3d 1151, 1156 (9th Cir. 2015) (quoting
19
     Fair Hous. Council of Riverside Cnty., Inc. v. Riverside Two, 249 F.3d 1132, 1134 (9th Cir.
20
     2001)); see also 10A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure
21
     § 2720 (4th ed.) ("The court must rule on each party's motion on an individual and separate
22

23   basis, determining, for each side, whether a judgment may be entered in accordance with the

24   Rule 56 standard."); see also ACLU of Nev. v. City of Las Vegas, 466 F.3d 784, 790—91 (9th

25
     3
       Unless otherwise indicated, all chapter, section and rule references are to the Federal Bankruptcy Code,
     11 U.S.C. §§ 101—1532, and to the Federal Rules of Bankruptcy Procedure, Rules 1001—9037.


     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 16
     Case 20-04001-MJH Doc 97 Filed 10/08/20                 Ent. 10/08/20 15:15:30       Pg. 16 of 28
1    Cir. 2006) ("We evaluate each motion separately, giving the nonmoving party in each instance
2    the benefit of all reasonable inferences.") (citations and internal quotation marks omitted).
3
     B.        Sunwest's Motion for Summary Judgment.
4
               In the FAC, the Schmalenbergs assert one cause of action alleging what appears to be
5
     three different theories in support of their prayer for relief to have Sunwest disgorge at least
6
     $135,000 in fees and costs: estoppel/waiver, violation of the Confirmation Order, and breach
7
     of contract of the Confirmed Plan, for failure to promptly produce full payoff amounts including
8
     accrued postpetition preconfirmation interest and fees.
9

10
               It is undisputed that during the course of the summary judgment litigation, the

11   Schmalenbergs' theories on which they predicate their motion for partial summary judgment—

12   and defend against Sunwest's cross-motion—have shifted for both preconfirmation and

13   postconfirmation fees. According to the Schmalenbergs, this is in large part due to new

14   documents provided during discovery.              Based on the representations of Schmalenbergs'
15
     counsel at the September 17, 2020 hearing and in the Plaintiffs' Reply in Support of Their
16
     Motion for Summary Judgment ("Plaintiffs' Reply"), ECF No. 92, the Court understands the
17
     Schmalenbergs' final argument regarding preconfirmation fees to be as follows:                           The
18
     Confirmation Order required Sunwest to promptly provide a current payoff quote of all
19
     preconfirmation fees and costs.           While Sunwest arguably complied with the Confirmation
20
     Order by providing payoff quotes on January 26, 20154—within four months of confirmation—
21
     it failed to promptly disclose preconfirmation attorney's fees of $28,426.25,5 accrued interest
22

23

24   4
         The Demand Statements are in fact dated January 29, 2015.

25   5
       The $28,426.25 number appears to come from a payment history prepared by Sunwest's counsel listing
     payments received by the law firm from Sunwest related to the Schmalenbergs' case. The actual amount listed is
     $28,426.75. Ellison Decl. Ex. F, ECF No. 65. The Court notes that this number differs slightly from the number


     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 17
     Case 20-04001-MJH Doc 97 Filed 10/08/20                    Ent. 10/08/20 15:15:30       Pg. 17 of 28
1    of $9,543.13 for the Class II-L loan xxxx-5393, and late fees of $5,699.21 for the Class II-I
2    loan xxxx-4012.6 As such, they argue Sunwest is estopped from asserting preconfirmation
3
     fees in excess of those disclosed at that time.
4
               Regarding postconfirmation fees, the Court understands from the pleadings that the
5
     Schmalenbergs assert Sunwest improperly charged postconfirmation attorneys' fees to the
6
     secured loans even though those fees arose primarily from litigation relating to the
7
     Schmalenbergs' unsecured loans with Sunwest. The Schmalenbergs contend that to the
8
     extent the fees were attributable to the unsecured loan and Sunwest failed to charge them
9

10
     when the Schmalenbergs paid off the unsecured loan, Sunwest must disgorge these fees.7

11             To support its motion for summary judgment, and in defense of the Schmalenbergs'

12   motion for partial summary judgment, Sunwest contends that under the voluntary payment

13   doctrine, the Schmalenbergs are precluded from seeking reimbursement of any amounts they

14   paid off with the secured loans. Sunwest argues that for this reason, it is entitled to dismissal
15
     of the FAC with prejudice. To the extent Sunwest establishes that the voluntary payment
16
     doctrine applies as a matter of law, this will resolve both the Schmalenbergs' motion for partial
17
     summary judgment and Sunwest's motion for summary judgment.
18

19

20

21   provided by Sunwest in its Supplemental Interrogatory Responses of $28,461.90. Ellison Decl. Ex. H, ECF No.
     65. As the difference is minimal and nonmaterial, the Court will rely on the number as stated by Schmalenbergs'
22   counsel for purposes of this decision.
     6
         These are the only preconfirmation fees disputed by the Schmalenbergs.
23
     7
       The Schmalenbergs are not seeking summary judgment as to these postconfirmation fees. Sunwest, however,
24
     seeks summary judgment dismissing the FAC entirely. As discussed subsequently, if the Court concludes that
     the voluntary payment doctrine applies, Schmalenbergs are precluded from seeking reimbursement of all
25   amounts, incurred both preconfirmation and postconfirmation, paid to Sunwest to payoff the secured loans. See
     Speckert v. Bunker Hill Arizona Mining Co., 6 Wn.2d 39, 52 (1940) (holding that money voluntarily paid cannot
     be recovered on the ground that the claim was illegal or that there was no liability to pay in the first instance.)


     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 18
     Case 20-04001-MJH Doc 97 Filed 10/08/20                      Ent. 10/08/20 15:15:30         Pg. 18 of 28
1          The voluntary payment doctrine is a "well-settled" rule in Washington State.          See
2    Maxwell v. Provident Mut. Life Ins. Co. of Philadelphia, 180 Wash. 560, 567 (1935). Under
3
     the voluntary payment doctrine, a person cannot "either by way of set-off or counterclaim, or
4
     by direct action, recover back money which he has voluntarily paid with a full knowledge of all
5
     the facts, and without any fraud, duress, or extortion, although no obligation to make such
6
     payment existed." Maxwell, 180 Wash. at 567 (quoting 48 C.J. § 280, pp. 734—736). "This
7
     doctrine exists because of 'the stabilizing legal principle preventing payors from disturbing the
8
     status quo by demanding reimbursement subsequently of payments made by them voluntarily
9

10
     with full knowledge of [the] facts.'" Sanders v. Washington Mut. Home Loans, Inc. ex rel.

11   Washington Mut. Bank, 248 F. App'x 513, 516 (5th Cir. 2007) (quoting Whitehall Oil Co. v.

12   Boagni, 255 La. 67, 229 So. 2d 702, 705 (1969)). The voluntary payment doctrine is an

13   affirmative defense. Armer v. OpenMarket, Inc., No. C08-1731RSL, 2009 WL 2475136, at *3

14   (W.D. Wash. July 27, 2009). As such, Sunwest has the burden of proving it applies. See
15
     Kastanis v. Educ. Employees Credit Union, 122 Wn.2d 483, 493 (1993) (en banc) (holding
16
     that the defendant bears the burden of proof where it asserts an affirmative defense). Once
17
     the defendant shows the doctrine applies, "the burden shifts to [the Schmalenbergs] to
18
     demonstrate that an exception to the voluntary payment doctrine applies."         Bank of N.Y.
19
     Mellon Trust Co. v. SFR Invs. Pool 1, LLC, No. 2:18-cv-00978, 2019 WL 6307606, at *2 (D.
20
     Nev. Nov. 25, 2019). "The question whether a payment is voluntary or involuntary is one of
21
     law where the facts are undisputed . . . ." Speckert, 6 Wn.2d at 52.
22

23         Sunwest contends that the Schmalenbergs' claim for disgorgement, for both

24   preconfirmation and postconfirmation amounts and under any legal theory asserted, is

25   prohibited because the Schmalenbergs voluntarily paid the loans in full, with full knowledge of




     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 19
     Case 20-04001-MJH Doc 97 Filed 10/08/20            Ent. 10/08/20 15:15:30    Pg. 19 of 28
1    all of the facts, and without any evidence of fraud or duress.       Sunwest relied on such
2    payments in releasing its liens in the collateral. The Schmalenbergs respond by arguing that
3
     (1) the voluntary payment doctrine is inapplicable, and (2) if applicable, does not preclude
4
     their claim under the facts of this case.
5
            1.     Schmalenbergs' Arguments that the Voluntary Payment Doctrine is
6                  Inapplicable.

7           The Schmalenbergs challenge the applicability of the voluntary payment doctrine under

8    the law of the case and because the doctrine is not applicable to the claims asserted.
9
            As ruled by the Court at the September 17 hearing, the Schmalenbergs are incorrect
10
     that it is the law of the case that the voluntary payment doctrine does not apply. Under the
11
     law of the case doctrine, "a court is ordinarily precluded from reexamining an issue previously
12
     decided by the same court, or a higher court, in the same case." Richardson v. U.S., 841
13
     F.2d 993, 996 (9th Cir. 1988). Schmalenbergs assert that this Court ruled that the voluntary
14
     payment doctrine does not apply when it allowed the Schmalenbergs to file the FAC.
15
     Although the Schmalenbergs are correct that Sunwest objected to the Schmalenbergs' motion
16

17   to amend the complaint and raised futility as a basis for denying the motion, the Court did not

18   render a ruling on the merits of the voluntary payment doctrine in allowing the amendment.

19   See Askins v. US Dep't of Homeland Sec., 899 F.3d 1035, 1042—43 (9th Cir. 2018) (holding

20   that the law of the case doctrine does not preclude a court from reassessing its own legal
21   rulings in the same case, particularly where a final judgment has not been entered). To the
22
     contrary, at previous hearings held in this case, the Court made it clear that the voluntary
23
     payment doctrine has relevance to the Court's determination of the legal issues in this case.
24
     The voluntary payment doctrine was clearly set forth in Sunwest’s answer to the FAC.
25
     Amended Answer ¶ 89, ECF No. 60.



     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 20
     Case 20-04001-MJH Doc 97 Filed 10/08/20           Ent. 10/08/20 15:15:30    Pg. 20 of 28
1            The Schmalenbergs further assert that the voluntary payment doctrine does not apply
2    in this case because it is really a violation-of-a-court-order case as opposed to a breach-of-
3
     contract case. No matter how the issue is framed, it is undisputed that Washington State
4
     contract law applies to interpretation of the Confirmed Plan as incorporated into the
5
     Confirmation Order. See Hillis Motors, Inc. v. Hawaii Auto. Dealers' Assoc., 997 F.2d 581,
6
     588 (9th Cir. 1993). It is also undisputed that Washington State has adopted the voluntary
7
     payment doctrine. Accordingly, the voluntary payment doctrine is applicable to this case.8
8
             2.      Application to the Facts of this Case.
9

10
             It is undisputed that the Schmalenbergs paid the amounts it seeks to recover when

11   they paid off the Class II-M loan on May 2, 2018, and the Class II-I and Class II-L loans on

12   August 31, 2018. It is also undisputed that Sunwest released its collateral securing the loans

13   after receiving the payoffs. Despite these undisputed facts, the Schmalenbergs contend that

14   the voluntary payment doctrine should not be applied in this case because the payments were
15
     (1) made under "protest," (2) not made with full knowledge of all of the facts, and (3) made
16
     under duress.
17
             The record is devoid of any evidence to support the Schmalenbergs' allegation that
18
     they made the payments to Sunwest under "protest." It is undisputed that Jan Schmalenberg
19
     is a sophisticated business person with extensive experience in the banking industry and was
20

21
     8
       The cases cited by the Schmalenbergs in opposition to application of the voluntary payment doctrine are
22   factually distinguishable and do not control. In Indoor Billboard/Washington, Inc. v. Integra Telecom of
     Washington, Inc., 162 Wn.2d 59, 85—86 (2007), the Washington Supreme Court recognized that the voluntary
23   payment doctrine generally is applied in a contract context and determined that the doctrine is inappropriate as
     an affirmative defense in the Consumer Protection Act ("CPA") context. The Schmalenbergs have not alleged a
     CPA claim. Rather, the issue here is the Confirmed Plan, which is construed as a contract. In In re Cascade
24
     Roads, Inc., 34 F.3d 756, 760 (9th Cir. 1994), the Ninth Circuit Court of Appeals determined that an appeal was
     not moot even though the appealing party had already paid a judgment in full. The voluntary payment doctrine
25   was not an issue before the Ninth Circuit. Moreover, the Confirmation Order, while a court order, contains terms
     of the Confirmed Plan—again, construed as a contract—on which the Schmalenbergs base their FAC.



     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 21
     Case 20-04001-MJH Doc 97 Filed 10/08/20                    Ent. 10/08/20 15:15:30        Pg. 21 of 28
1    represented by counsel throughout the time period at issue. It is also undisputed that the
2    payoffs were completed without any reservations of rights.9 Although the Schmalenbergs
3
     raised concerns regarding Sunwest's payoff figures at various times, including in the May 25,
4
     2018 letter from the Schmalenbergs' counsel to Sunwest's counsel (Haden Decl. Ex. 17, ECF
5
     No. 70) and in the filing of the Declaratory Action, the Declaratory Action was later voluntarily
6
     dismissed by the Schmalenbergs just two days prior to the payoffs on the Class II-I and Class
7
     II-L loans. Even if the Schmalenbergs could establish that the payments were made under
8
     protest, Washington courts hold that "the fact that the person making the payments files a
9

10
     written protest at the time does not change its character." Speckert, 6 Wn.2d at 52 (referring

11   to the voluntary/involuntary character of the payment).

12           The Court further concludes that the record supports and Sunwest has established as

13   a matter of law that the Schmalenbergs paid off the secured loans with full knowledge of all

14   the facts.     It is undisputed that the parties' loan agreements contractually obligated the
15
     Schmalenbergs to pay attorneys' fees and late fees. Haden Decl. Ex 1, ECF No. 70. It is
16
     further undisputed that on July 12, 2016, Sunwest's counsel sent Debtor's counsel a letter
17
     about approaching Mr. Schmalenberg to "address[] the outstanding attorneys' fees and costs
18
     as part of its secured claim." Haden Decl. Ex 6, ECF No. 70; Donahue Decl. Ex. 2, ECF No.
19
     71. While one subsequent Demand Statement for the Class II-M loan only, dated December
20
     29, 2016, omitted attorneys' fees, there is no dispute that the Schmalenbergs had full
21
     knowledge that Sunwest sought to recover the disputed charges as part of its claim as of the
22

23   time of the January 11 and 24, 2018 Demand Statements.                                  The Schmalenbergs

24

25   9
      This is in stark contrast to the Confirmed Plan, which specifically included a reservation of rights regarding the
     unsecured obligation of Sunwest, thereby evidencing the Schmalenbergs' and their counsels' knowledge of the
     ability to preserve such rights. Confirmation Order 7, ECF No. 446.


     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 22
     Case 20-04001-MJH Doc 97 Filed 10/08/20                      Ent. 10/08/20 15:15:30         Pg. 22 of 28
1    acknowledged receipt of these Demand Statements by email dated January 25, 2018. Haden
2    Decl. Ex. 14, ECF No. 70. Execution of the Forbearance Agreement on the unsecured loans
3
     took place less than two months after receipt of the Demand Statements and payoff on the
4
     Class II-M loan took place approximately three months after receipt of these Demand
5
     Statements. The updated Demand Statements provided for the Class II-I and II-L loans dated
6
     August 24, 2018, also contained deferred interest, late charges, and attorneys' fees and costs
7
     in the final payoff amounts. The Class II-I and Class II-L loans were paid off a week after
8
     these final Demand Statements were provided.
9

10
           The Schmalenbergs' final argument is that the voluntary payment doctrine does not

11   apply because the payments were made under "coercive circumstances." Specifically, the

12   Schmalenbergs assert:

13         Here, the Court could certainly find that the last minute assertion of fees in
           January 2018, eight months before final payoff was due in September 2018, was
14         inappropriate on this basis, because were the Debtors to reopen the bankruptcy
           case at that point to challenge the newly-disclosed fees, they would lose the very
15
           refinancing they were trying [to] protect, thereby putting their discharge at risk.
16
     Plaintiffs' Mot. for Partial Summ. J. 19:5—10, ECF No. 64.
17
           Not only did the Schmalenbergs fail to provide any evidence beyond mere speculation
18
     of the alleged consequences they would face if the payments were not made, such allegations
19
     even if true, do not rise to the level of duress or business compulsion, nor do they raise a
20
     factual issue that would preclude summary judgment. A party seeking to establish duress has
21
     the burden of doing so by clear, cogent, and convincing evidence. In re Welfare of J.N., 123
22

23   Wn. App. 564, 577 (2004).        Proof of more than "reluctance to accept or financial

24   embarrassment" is required and the "mere fact that a contract is entered into under stress or

25   pecuniary necessity is insufficient." Retail Clerks Health & Welfare Tr. Funds v. Shopland




     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 23
     Case 20-04001-MJH Doc 97 Filed 10/08/20           Ent. 10/08/20 15:15:30    Pg. 23 of 28
1    Supermarket, Inc., 96 Wn.2d 939, 944 (1982) (en banc) (citations omitted).         "Generally,
2    circumstances must demonstrate a person was deprived of his free will at the time he entered
3
     into the challenged agreement in order to sustain a claim of duress." Retail Clerks, 96 Wn.2d
4
     at 944. The fact that the Schmalenbergs could potentially lose refinancing opportunities if
5
     they reopened their bankruptcy to challenge the disputed amounts is insufficient to establish
6
     that the Schmalenbergs were deprived of their free will when they tendered the payments. It
7
     is also irrelevant that the payoffs were due in September 2018. Although the Schmalenbergs
8
     were undeniably cognizant of this deadline, such concerns are again, even if true, insufficient
9

10
     evidence of duress. "[A] mere threat to exercise a legal right made in good faith is neither

11   duress nor coercion in law." Pleuss v. City of Seattle, 8 Wn. App. 133, 137 (1972). The

12   Schmalenbergs' argument also ignores the fact that the Schmalenbergs did in fact raise

13   challenges to such fees in multiple forums and on multiple occasions. Despite pursuing such

14   challenges, the Schmalenbergs later voluntarily dismissed the lawsuits and made the
15
     payments without filing any additional requests for relief until this adversary proceeding was
16
     filed almost a year and a half later. Accordingly, even if the Schmalenbergs' allegations could
17
     be established, the Schmalenbergs are unable to demonstrate that the payments were made
18
     under duress.
19
           For each of the reasons stated above, the Court concludes that Sunwest has
20
     established as a matter of law that the voluntary payment doctrine prohibits the
21
     Schmalenbergs from recovering any amounts paid to Sunwest.            This includes all of the
22

23   preconfirmation and postconfirmation fees and costs at issue under any theory asserted in the

24

25




     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 24
     Case 20-04001-MJH Doc 97 Filed 10/08/20           Ent. 10/08/20 15:15:30    Pg. 24 of 28
1    FAC. Accordingly, Sunwest is entitled to summary judgment dismissing the Schmalenbergs'
2    FAC.10
3
     C.      Schmalenbergs' Motion for Partial Summary Judgment.
4
             Even if Sunwest did not establish that it is entitled to summary judgment on the
5
     voluntary payment doctrine, the Court concludes that the Schmalenbergs have not
6
     established that they are entitled to partial summary judgment as a matter of law on their
7
     claim for Sunwest's disgorgement of preconfirmation attorneys' fees, accrued interest on the
8
     Class II-L xxxx-5393 loan, and late fees on the Class II-I xxxx-4012 loan. As mentioned
9

10
     above, the Schmalenbergs' legal theories in support of their requested relief have shifted

11   throughout this adversary proceeding. Based on the Schmalenbergs' counsel's argument at

12   the September 17 hearing, the Court understands that the Schmalenbergs now rely solely on

13   estoppel to support their FAC.11

14           The burden is on the moving party to demonstrate it is entitled to summary judgment as
15
     a matter of law. Stanley v. Novartis Pharm. Corp., 11 F. Supp. 3d 987, 994 (C.D. Cal. 2014)
16
     (citing Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998); Retail Clerks Union Local 648 v.
17
     Hub Pharmacy, Inc., 707 F.2d 1030, 1033 (9th Cir.1983)). "The moving party bears the initial
18
     burden of identifying the elements of the claim or defense and evidence that it believes
19
     demonstrates the absence of an issue of material fact." Stanley, 11 F. Supp. at 994 (citing
20

21   10
       In its pleadings and the [Proposed] Order Granting Sunwest Bank's Motion for Summary Judgment (ECF No.
     69-2), Sunwest seeks dismissal of the FAC with prejudice. A grant of summary judgment resolves the issues on
22   the merits and thus is necessarily with prejudice. See Rivera v. PNS Stores, Inc., 647 F.3d 188, 191 (5th Cir.
     2011).
23
     11
        In the Plaintiffs' Reply, the Schmalenbergs acknowledge that Sunwest did provide payoff quotes early and
     often, thereby complying with the terms of the Confirmation Order, albeit "imperfectly." Plaintiffs' Reply 8, ECF
24
     No. 92. According to the Schmalenbergs, as represented both in their pleadings and at the September 17
     hearing, their breach of contract claim became "obsolete." Plaintiffs' Reply 8:1, ECF No. 92. Based on this
25   concession, and the Schmalenbergs' decision not to pursue the breach of contract theory, the Court concludes
     that the Schmalenbergs have not established that they are entitled to partial summary judgment for breach of
     contract.


     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 25
     Case 20-04001-MJH Doc 97 Filed 10/08/20                     Ent. 10/08/20 15:15:30        Pg. 25 of 28
1    Celotex, 477 U.S. at 323). "In other words, the moving party must show that, on all the
2    essential elements of its case on which it bears the burden of proof at trial, no reasonable jury
3
     could find for the nonmoving party. "If the moving party makes such an affirmative showing, it
4
     is entitled to summary judgment unless the nonmoving party, in response, 'come[s] forward
5
     with significant, probative evidence demonstrating the existence of a triable issue of fact.'"
6
     United States v. Four Parcels of Real Prop. in Greene & Tuscaloosa Ctys. in State of Ala.,
7
     941 F.2d 1428, 1438 (11th Cir. 1991) (quoting Chanel, Inc. v. Italian Activewear of Florida,
8
     Inc., 931 F.2d 1472, 1477 (11th Cir. 1991) (citing Celotex, 477 U.S. at 331 (Brennan, J.
9

10
     dissenting)).

11          Despite having included estoppel in their FAC, briefing, and oral argument, the

12   Schmalenbergs at no point have set forth the elements required to establish estoppel. Nor

13   have the Schmalenbergs stated with any particularity what type of estoppel they are relying on

14   in seeking Sunwest's disgorgement of the amounts paid. As such, the Schmalenbergs have
15
     failed to meet their burden on summary judgment. Nonetheless, the Court concludes that the
16
     Schmalenbergs are not entitled to summary judgment under any of the types of estoppel
17
     typically raised in the bankruptcy context: collateral, judicial, equitable, and promissory.
18
            Collateral estoppel is inapplicable to the facts of this case because it is invoked when
19
     an issue has already been litigated and decided in a prior proceeding. See Stephens v.
20
     Bigelow (In re Bigelow), 271 B.R. 178 (9th Cir. BAP 2001). Although the issues raised in the
21
     FAC have been the subject of prior legal proceedings, the issues raised in the FAC have not
22

23   previously been litigated and decided.

24          Judicial estoppel is an equitable doctrine invoked by a court at its discretion to "'prohibit

25   a party from prevailing in one phase of a case on an argument and then relying on a




     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 26
     Case 20-04001-MJH Doc 97 Filed 10/08/20              Ent. 10/08/20 15:15:30     Pg. 26 of 28
1    contradictory argument to prevail in another phase.'" Cont'l Cas. Co. v. Chatz as Tr. for
2    CFB/WFB Liquidating Tr., 591 B.R. 396, 411 (N.D. Cal. 2018) (quoting New Hampshire v.
3
     Maine, 532 U.S. 742, 749 (2001)). The Ninth Circuit "invokes judicial estoppel not only to
4
     prevent a party from gaining an advantage by taking inconsistent positions, but also because
5
     of 'general consideration[s] of the orderly administration of justice and regard for the dignity of
6
     judicial proceedings,' and to 'protect against a litigant playing fast and loose with the courts.'"
7
     Hamilton v. State Farm Fire & Cas. Co., 270 F.3d 778, 782 (9th Cir. 2001) (quoting Russell v.
8
     Rolfs, 893 F.2d 1033, 1037 (9th Cir. 1990)). The doctrine of judicial estoppel, however, is an
9

10
     affirmative defense, Copelan v. Techtronics Indus. Co., 95 F. Supp. 3d 1230, 1240 (S.D. Cal.

11   2015) (citations omitted), thus, it cannot serve as an affirmative theory for relief to support the

12   Schmalenbergs' cause of action against Sunwest. See Fid. & Guar. Life Ins. Co. v. Albertson,

13   No. 07cv00045 BTM(LSP), 2007 WL 4224628, at *1 (S.D. Cal. Nov. 26, 2007) (waiver and

14   estoppel are affirmative defenses, not causes of action); Fed. R. Civ. P. 8(c).
15
            Equitable estoppel is unavailable to the Schmalenbergs as a theory of recovery
16
     because equitable estoppel also is a defense, not a cause of action.
17
            The differences between the doctrines can best be explained by observing that
18          promissory estoppel is used to create a cause of action, whereas equitable
            estoppel is used to bar a party from raising a defense or objection it otherwise
19          would have, or from instituting an action which it is entitled to institute.
            Promissory estoppel is a sword, and equitable estoppel is a shield.
20
     Jablon v. United States, 657 F.2d 1064, 1068 (9th Cir. 1981). See also McCormick v. Lake
21
     Washington School Dist., 99 Wn. App. 107, 117 (1999) (equitable estoppel is only available
22

23   as a defense to claims against enforcement of a contract).

24          Finally, promissory estoppel, although a cause of action, does not apply where a

25   contract governs. Westcott v. Wells Fargo Bank, N.A, 862 F. Supp. 2d 1111, 1116 (W.D.




     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 27
     Case 20-04001-MJH Doc 97 Filed 10/08/20             Ent. 10/08/20 15:15:30     Pg. 27 of 28
1    Wash. 2012) (citing Klinke v. Famous Recipe Fried Chicken, Inc., 94 Wn.2d 255, 261 n.4
2    (1980)). Because a confirmed chapter 11 plan is construed as a contract, Hillis Motors, Inc.,
3
     997 F.2d at 588, promissory estoppel does not apply in this case.
4
             For the reasons stated above, the Schmalenbergs have failed to identify and establish
5
     a theory of estoppel that applies. As this is the only theory upon which the Schmalenbergs
6
     base their claim for preconfirmation fees and costs, the Schmalenbergs have not established
7
     that they are entitled to summary judgment as a matter of law, and their motion is denied.
8
     More importantly, as set forth above, all claims for relief contained in the FAC are precluded
9

10
     based on the Court's holding that the voluntary payment doctrine applies.

11           In their Amended Answer to the FAC, Sunwest asserted two counterclaims against the

12   Schmalenbergs: rescission and unjust enrichment. Both of these counterclaims appear to be

13   predicated on the Schmalenbergs prevailing on their claim requiring Sunwest to disgorge the

14   disputed fees and costs.    Based on the Court's ruling herein granting Sunwest's motion for
15
     summary judgment on the voluntary payment doctrine, Sunwest's counterclaims are now
16
     moot.
17
             If a party intends to seek costs and/or attorney's fees, such claim must be made by
18
     motion filed no later than 14 days after entry of the judgment in accordance with Fed. R. Civ.
19
     P. 54, made applicable to this adversary proceeding pursuant to Fed. R. Bankr. P. 7054.
20
                                /// End of Memorandum Decision ///
21

22

23

24

25




     MEMORANDUM DECISION ON CROSS-
     MOTIONS FOR SUMMARY JUDGMENT - 28
     Case 20-04001-MJH Doc 97 Filed 10/08/20           Ent. 10/08/20 15:15:30    Pg. 28 of 28
